DETAILED ACTION
This is the third Office Action regarding application number 16/789,017, filed on 02/12/2020, which is a continuation of PCT/JP2018/031274, filed on 08/24/2018, and which claims foreign priority to JP 2017-164650, filed on 08/29/2017.
This action is in response to the Applicant’s Response dated 01/19/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 01/19/2022 has been entered.
 
Status of Claims
Claims 1-8 are currently pending.
Claims 1 and 8 are amended.
Claims 1-8 are examined below.
The rejection of claims 1-5 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 6-8 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 01/19/2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 102(a) as being anticipated by OZAWA (US 2013/0337604 A1) in view of BITNAR (US 2014/0034123 A1).
Regarding claim 1, OZAWA teaches a solar cell element comprising: 
a semiconductor substrate (10) having a first surface and a second surface opposite to the first surface; 
a passivation layer (11b) that is positioned on the second surface and has a plurality of holes;
a plurality of through electrodes (12) that are positioned in the plurality of holes while being electrically connected to the second surface of the semiconductor substrate; 
a first electrode (15) that is positioned on or below the passivation layer while being electrically connected to two or more first through electrodes among the plurality of through electrodes: and 
a second electrode (14b) positioned to linearly extend in a first direction on or below the passivation layer while being electrically connected to one or more second through electrodes among the plurality of through electrodes, and electrically connected to the first electrode; wherein 
when the first electrode and the second electrode are seen in plane perspective view, a ratio of an area occupied by the two or more first through electrodes in a first region in which the first electrode is positioned is larger than a ratio of an area occupied by the one or more second through electrodes in a second region in which the second electrode is positioned (skilled artisans would inherently recognize that the illustration of 
the two or more first through electrodes and the one or more second through electrodes are directly connected to semiconductor regions of the same conductivity type of the semiconductor substrate (both of the first and second through electrodes directly connect to the single semiconductor substrate, Fig. 1C).

    PNG
    media_image1.png
    170
    550
    media_image1.png
    Greyscale

OZAWA does not disclose expressly that a first pitch between the center points of adjacent first through electrodes in a first region is smaller than a second pitch between the center points of adjacent second through electrodes in the second region, wherein the first and second regions are separate non-overlapping regions.
BITNAR teaches a first pitch between the center points of adjacent first through electrodes in a first region is smaller than a second pitch between the center points of adjacent second through electrodes in the second region, wherein the first and second regions are separate non-overlapping regions (see annotated Fig. 5), at the pitch distances shall be selected and optimized according to the electrical conductivity of the surrounding material (e.g. substrate) (para. 147).

    PNG
    media_image2.png
    565
    493
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify OZAWA and adjust the pitch distances between the first and second through electrodes in the respective first and second regions as taught by BITNAR and optimized according to the electrical conductivity of the surrounding material.

Regarding claim 2, the combination of OZAWA and BITNAR teaches or would have suggested the solar cell element according to claim 1, wherein the semiconductor substrate contains silicon (silicon water, OZAWA, para. 29), the first electrode contains aluminum (aluminum paste 15), the second electrode contains silver (conductive pastes for 14a/14b may include silver, OZAWA, para. 57), and when the first electrode and the second electrode are seen in plane perspective view, the plurality of through electrodes are not positioned in an overlapping region, in which a portion of the first electrode overlaps a portion of the second electrode, or in a connection region in which the first region connects to the second region.

Regarding claim 3, the combination of OZAWA and BITNAR teaches or would have suggested the solar cell element according to claim 1, wherein the second electrode has a thickness smaller than a thickness of the first electrode (OZAWA, Fig. 1C illustrates clearly that the thickness of the second electrode 14b is smaller than the thickness of first electrode 15), and in an overlapping region where the first region and the second region are in the state of overlapping each other (OZAWA, para. 52 explains that the first and second electrodes “can be partially overlapped at the border of these electrodes”), the second electrode is positioned on or below the passivation layer and the first electrode is positioned on the second electrode (second electrode is positioned on the passivation layer 11 and the first electrode layer may overlap the second electrode layer inherently, OZAWA, Fig. 1C).

Regarding claim 4, the combination of OZAWA and BITNAR teaches or would have suggested the solar cell element according to claim 1 further comprising a protective layer positioned between the passivation layer and the first electrode (two layers of silicon nitride/aluminum oxide, OZAWA, para. 31).

Regarding claim 5, the combination of OZAWA and BITNAR teaches or would have suggested the solar cell element according to claim 4, wherein the protective layer contains silicon nitride (protective passivation insulating layers may include silicon nitride, OZAWA, para. 31).

Regarding claim 8, the combination of OZAWA and BITNAR teaches or would have suggested the solar cell element according to claim 1, but does not disclose expressly that a first pitch between center points of two immediately adjacent first through electrodes is in a range of 0.5 to 0.8 millimeters (mm), inclusive, and a second pitch between center points of two immediately adjacent second through electrodes is in a range of 1.0 to 8.0 mm, inclusive. However, OZAWA illustrates that the pitch of the first through electrodes is smaller than the pitch of the second through electrodes.
The examiner further finds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the modify OZAWA further and adjust the pitches of the two through electrodes to any acceptable and readily apparent values, including those ranges claimed, because such a modification requires only a change in relative dimension, and skilled artisans would not expect the relative dimensions of the claimed device to perform differently that the device disclosed by .



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over OZAWA (US 2013/0337604 A1) in view of BITNAR (US 2014/0034123 A1) as applied to claim 1 above, and further in view of RASKAR (US 2017/0200837 A1).
Regarding claim 6, the combination of OZAWA and BITNAR teaches or would have suggested the solar cell element according to claim 1, wherein the passivation layer contains aluminum oxide (two layers of silicon nitride/aluminum oxide, para. 31), but does not disclose expressly that the semiconductor substrate includes a p-type first semiconductor region positioned on the second surface side and an n-type second semiconductor region positioned on the first surface side. OZAWA, however, does state that the solar cell of their invention is a PERC-type solar cell (para. 28).
RASKAR also discloses a PERC-type solar cell having a semiconductor substrate includes a p-type first semiconductor region positioned on the second surface side and an n-type second semiconductor region positioned on the first surface side.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify OZAWA and incorporate p-type and n-type semiconductor regions on the second and first surface sides, respectively, 

Regarding claim 7, the combination of OZAWA and BITNAR teaches or would have suggested the solar cell module comprising: a plurality of the solar cell elements each according to claim 1, but does not disclose expressly the solar cell elements being positioned to be arranged two dimensionally; a plurality of wiring members positioned in a state of electrically connecting adjacent solar cell elements in the plurality of solar cell elements; a first member that is positioned above the first surface of the plurality of solar cell elements and has translucency; a second member positioned below the second surface of the plurality of solar cell elements; a first filler that is positioned between the plurality of solar cell elements and the first member and has translucency; and a second filler that is positioned between the plurality of solar cell elements and the second member.
RASKAR teaches each of the limitations mentioned above, and explains that each is necessary to form an entire complete solar module (paras. 84-85).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify OZAWA and add a plurality of solar cells, wiring members, filler layers and protective members as taught by RASKAR in order to form a complete solar module.


Conclusion


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721